Citation Nr: 1825410	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-31 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:   Veterans of Foreign Wars 


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2014, the Veteran withdrew his request for a Board hearing.  


FINDING OF FACT

The Veteran is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria are met for a TDIU from June 30, 2011.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of TDIU, disabilities of common etiology will be considered a single disability.  Id.  The existence or degree of non-service-connected disabilities or previous unemployment status will be disregarded where the percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the claimant unemployable.  Id.  Marginal employment shall not be considered substantially gainful employment.  Id.; see Cantrell v. Shulkin, 28 Vet. App. 382 (2017).

Service connection is in effect for degenerative arthritis of the lumbar spine (10 percent since April 5, 2010, and 40 percent since March 4, 2015); PTSD (30 percent); type II diabetes with erectile dysfunction and renal nephropathy (20 percent); peripheral neuropathy of the right upper extremity (20 percent); peripheral neuropathy of the left upper extremity (20 percent); peripheral neuropathy of the right lower extremity (10 percent since August 25, 2010, and 20 percent since June 30, 2011); peripheral neuropathy of the left lower extremity (10 percent since August 25, 2010, and 20 percent since June 30, 2011); tinnitus (10 percent); chloracne (10 percent); and hearing loss (0 percent).  The schedular requirements for TDIU have been met since August 25, 2010.  

The Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in June 2011.  The Veteran indicated that he became too disabled to work in March 2011.  He reported the he was self-employed in courthouse research from March 2001 to March 2011.  The Veteran reported that he completed high school.  He did not list any other education or training.  

The Veteran contends that he is unable to perform sedentary work, as he cannot sit for any length of time without extreme pain in his feet, legs, hands, and back.  See May 24, 2013 Statement.    

Records from the Social Security Administration show that the Veteran was adjudicated disabled from May 2008 due to short bowel syndrome and a mood disorder.  
  

A VA examination for PTSD, dated in August 2012, reflects that the examiner opined that the PTSD symptoms caused some impairment in occupational and social functioning, but the Veteran's employment limitations were more physical in nature.  The Veteran reported that he was unemployed.  In addition to his physical problems, he reported that sleep deprivation and lethargy also limited him occupationally.  The examiner opined that the Veteran would be able to maintain sedentary employment.  

In August 2012, a VA examiner opined that diabetes mellitus and its complications would not impact the Veteran's ability to work.  VA examinations in October 2012 show that a VA physician opined that service-connected chloracne and hypertension would not affect the Veteran's ability to work.  

In May 2013, the Veteran submitted a medical opinion from a family nurse practitioner, L.T.  L.T. opined that the Veteran is unable to work in a sitting or standing position, secondary to his physical findings of diminished grip, decreased sensation, and compromised mobility.  L.T. stated that, during his examination, the Veteran was unable to remain in one position and was frequently noted changing positions to seek comfort.  

In a May 2013 statement, the Veteran's son, M.F., indicated that he went to work with his father in 2001.  The Veteran's son stated that the Veteran could no longer sit at his desk, be on his feet, or drive long distances without his pain becoming unbearable.  

The Veteran had a VA examination of his lumbar spine in May 2015.  The VA examiner opined that the Veteran's back condition affects his ability to perform any type of physical labor.  The examiner opined that it would be difficult for the Veteran to sit or stand for prolonged periods that would allow him to perform sedentary work.  

The evidence shows that the Veteran would be unable to maintain substantially gainful employment, both physical and sedentary.  The record is clear that he cannot perform any work that requires physical exertion.  Several VA examiners opined that the Veteran is capable of performing sedentary work.  There is  convincing lay and medical evidence indicating that the Veteran is unable to perform sedentary work.  Two treatment providers have opined that he cannot  perform sedentary work because he has difficulty sitting for prolonged periods of time and has to frequently shift positions.  The Board also notes that the Veteran has sleep deprivation and lethargy due to his PTSD, which would also make any type of employment, including sedentary work, impractical.  Therefore, based on a careful review of all of the evidence, the Board finds that the evidence is at least in equipoise that the Veteran's service-connected disabilities combined preclude him from securing or maintaining gainful employment.  The Board concludes that a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted.



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


